635 N.W.2d 80 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST John M. STEELE, an Attorney at Law of the State of Minnesota.
No. C2-00-2210.
Supreme Court of Minnesota.
October 23, 2001.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John M. Steele has committed professional misconduct warranting public discipline, namely, respondent failed to keep a client reasonably informed regarding (1) an arbitrator's decision; (2) anticipated costs related to an appeal; (3) time lines regarding the appeal; and (4) failing to return the client file within a reasonable time that would allow the client to pursue an appeal through other counsel in violation of Minn. R. Prof. Conduct 1.4(a) and (b), and 1.16(d). The Director also alleges respondent's history of prior discipline and the violations in the present matter constitute a pattern of related misconduct under Rule 19(b)(4)(i), Rules on Lawyers Professional Responsibility (RLPR), the cumulative effect of which is in violation of Minn. R. Prof. Conduct 1.4.
The referee found respondent's conduct violated the Minnesota Rules of Professional Conduct, and respondent has waived his rights under Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent John M. Steele is publicly reprimanded. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
   BY THE COURT:
   /s/ Paul H. Anderson
   Associate Justice